hPER CURIAM.

ON APPLICATION FOR REHEARING

On original hearing, we overlooked State Farm Mutual Automobile Insurance Company’s policy limits of $100,000.00 per person. In its petition for rehearing, State Farm notes that our original opinion failed to mention that State Farm’s liability is limited by its policy limits, which were placed into evidence. The limited purpose for which we granted this rehearing is to clarify the extent of State Farm’s liability which conforms with its policy limits.
In all other respects, State Farm’s petition for rehearing is denied.
SO ORDERED.